FILED
                            NOT FOR PUBLICATION                               MAR 18 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOSE LUIS MERIDA RODAS,                          No. 11-72784

              Petitioner,                        Agency No. A098-261-340

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 12, 2015**
                             San Francisco, California

Before: WALLACE, M. SMITH, and WATFORD, Circuit Judges.

       1. Jose Luis Merida Rodas contends that the Department of Homeland

Security (DHS) failed to follow its own internal regulations when it reinstated his

removal order pursuant to 8 U.S.C. § 1231(a)(5). We lack jurisdiction to review

those claims. Villa-Anguiano v. Holder, 727 F.3d 873, 877–78 (9th Cir. 2013).

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                           Page 2 of 2
      2. Rodas contends that the DHS’s actions also violated his due process

rights. We have jurisdiction to review those claims, id. at 877–78 & n.3, but none

of them have merit.

      Rodas argues that the DHS’s failure to notify him of its intent to reinstate his

removal order violated a fundamental due process right. The DHS committed no

error on that score. The record shows that Rodas was properly served with a

document giving him the required notice. He “refused to sign” to acknowledge

receipt, but his refusal of service did not deprive him of notice.

      His two remaining contentions fail as well. First, Rodas argues that the DHS

violated its own internal regulations by failing to obtain a copy of the full version

of his prior removal order. 8 C.F.R. § 241.8(a)(1). Second, Rodas claims that the

DHS violated its own regulations by not “immediately” referring Rodas to his

reasonable-fear hearing, see 8 C.F.R. § 241.8(e), even though Rodas now admits

that the hearing has occurred. Neither of these claims implicates “fundamental due

process rights,” so Rodas must show prejudice. See United States v. Raya-Vaca,

771 F.3d 1195, 1205 (9th Cir. 2014). He has not done so here, and that failure is

dispositive.

      PETITION DISMISSED IN PART AND DENIED IN PART.